Case 1:18-mc-00037-LMB-JFA Document 10 Filed 11/29/18 Page 1 of 18 PageID# 56

                                                                                          1

                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

        IN RE THE APPLICATION OF       .         Civil Misc. No. 1:18mc37
        REPORTERS COMMITTEE FOR        .
        FREEDOM OF THE PRESS TO UNSEAL .         Alexandria, Virginia
        CRIMINAL PROSECUTION OF        .         November 27, 2018
        JULIAN ASSANGE.                .         10:28 a.m.
                                       .
        . . . . . . . . . . .

                             TRANSCRIPT OF MOTION HEARING
                       BEFORE THE HONORABLE LEONIE M. BRINKEMA
                             UNITED STATES DISTRICT JUDGE

        APPEARANCES:

        FOR THE MOVANT:                    KATIELYNN TOWNSEND, ESQ.
                                           CAITLIN V. VOGUS, ESQ.
                                           Reporters Committee for Freedom
                                           of the Press
                                           1156 15th Street, N.W.
                                           Suite 1250
                                           Washington, D.C. 20005-1779


        FOR THE UNITED STATES              GORDON D. KROMBERG, AUSA
            ATTORNEY FOR THE               TRACY McCORMICK, AUSA
            EASTERN DISTRICT OF            United States Attorney's Office
            VIRGINIA:                      2100 Jamieson Avenue
                                           Alexandria, VA 22314


        OFFICIAL COURT REPORTER:           ANNELIESE J. THOMSON, RDR, CRR
                                           U.S. District Court, Third Floor
                                           401 Courthouse Square
                                           Alexandria, VA 22314
                                           (703)299-8595




                                      (Pages 1 - 18)




                 COMPUTERIZED TRANSCRIPTION OF STENOGRAPHIC NOTES




                                            Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-mc-00037-LMB-JFA Document 10 Filed 11/29/18 Page 2 of 18 PageID# 57

                                                                                          2

    1                            P R O C E E D I N G S

    2               THE CLERK:    Civil Action 18mc37, In re:            Application

    3   of Reporters Committee for Freedom of the Press to Unseal

    4   Criminal Prosecution of Julian Assange.           Will counsel please

    5   note their appearances for the record.

    6               MS. VOGUS:    Good morning, Your Honor.           Caitlin Vogus

    7   for the Reporters Committee for Freedom of the Press.                  My

    8   colleague, Katie Townsend, who's been admitted pro hac vice,

    9   will be arguing for the Reporters Committee this morning.

   10               THE COURT:    Good morning.

   11               MS. TOWNSEND:    Good morning, Your Honor.

   12               MR. KROMBERG:    Good morning, Your Honor.             Gordon

   13   Kromberg and Tracy McCormick for the United States.

   14               THE COURT:    Good morning.

   15               All right.    Well, this is an interesting case, to say

   16   the least, and it begins with the pleading that the government

   17   filed in a different case, the case against Mr. Kokayi, in

   18   which the following statement does appear, and this is on page

   19   2.   In paragraph 3, it says:      "Another procedure short of

   20   sealing will not adequately protect the needs of law

   21   enforcement at this time because due to the sophistication of

   22   the defendant and the publicity surrounding the case, no other

   23   procedure is likely to keep confidential the fact that Assange

   24   has been charged," and I think it's those last few words, "the

   25   fact that Assange has been charged," is what's got us here




                                            Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-mc-00037-LMB-JFA Document 10 Filed 11/29/18 Page 3 of 18 PageID# 58

                                                                                          3

    1   today.

    2               My understanding is that the government has stated

    3   and it's obvious if one reads the entire document that some

    4   kind of mistake has been made because this document was filed

    5   in a completely unrelated case that happened to be randomly

    6   assigned to this judge.      So the problem now is that the media

    7   have requested based upon that statement that anything related

    8   to the Assange case, to the extent that there are things that

    9   have been filed in the court, be unsealed.

   10               Is that a fair, quick description of your position?

   11               MS. TOWNSEND:    Yes.

   12               THE COURT:    All right.    And the government has come

   13   back and said first of all that this was a mistake, that the

   14   government is not prepared to admit or deny anything as to the

   15   status of the Assange matter.       The government has admitted, as

   16   I understand it, publicly that Assange is under investigation.

   17               Is that right, Mr. Kromberg?

   18               MR. KROMBERG:    I don't think that's correct, Judge.

   19               THE COURT:    Or Assange and/or WikiLeaks?

   20               MR. KROMBERG:    That WikiLeaks is under investigation.

   21   I think it has never been said that Assange in particular is

   22   under investigation, but we have definitely said that there is

   23   an investigation into WikiLeaks and anyone who leaks secret

   24   information -- I believe that what I'm aware of, there was a

   25   question to the Attorney General Sessions last year:                 Is




                                            Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-mc-00037-LMB-JFA Document 10 Filed 11/29/18 Page 4 of 18 PageID# 59

                                                                                           4

    1   Assange under investigation, and the answer was:                We're going

    2   after anyone who leaks, and if we catch anybody who leaks, yes,

    3   we're going to go -- we're going to go and try and arrest them.

    4               But to the extent -- that's the most that I know that

    5   has been said about Mr. Assange in particular, as opposed to

    6   WikiLeaks in general.

    7               THE COURT:    All right.     But let us assume just for

    8   the sake of argument, let us assume that there were charges of

    9   some kind filed against Mr. Assange which are under seal.

   10   Given the fact that this statement does appear in a government

   11   document and given the fact that everybody knows where this man

   12   is, what would the rationale be for maintaining seals on at

   13   least the fact that the person might have been charged?

   14               MR. KROMBERG:    Judge, before I say anything, I have

   15   to reiterate what you just said, which is this is all an

   16   assumption.

   17               THE COURT:    Correct.

   18               MR. KROMBERG:    Assuming that there is a charge, but

   19   this is -- I am not assuming there is a charge.                We're just

   20   theoretically --

   21               THE COURT:    We're -- hypothetical.           I want to

   22   understand.

   23               MR. KROMBERG:    Theoretically.

   24               THE COURT:    Yeah.

   25               MR. KROMBERG:    The Fourth Circuit actually had a --




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-mc-00037-LMB-JFA Document 10 Filed 11/29/18 Page 5 of 18 PageID# 60

                                                                                          5

    1   in the Moussaoui case, it wasn't the Moussaoui case involving

    2   one of your decisions, but it was the Reporters Media had

    3   challenged the sealing of one of the arguments at the Fourth

    4   Circuit, and in that, in that Moussaoui decision, the Fourth

    5   Circuit wrote -- and this is in 65 Fed.Appx. 881, 887 n. 5, and

    6   this was a 2003 case -- and they said, "Intervenors also note

    7   that much of the information contained in the pleadings has

    8   been reported publicly and suggest that for this reason,

    9   sealing is no longer required.       This court has previously

   10   rejected such an argument, noting that '[i]t is one thing for a

   11   reporter or author to speculate or guess that a thing may be so

   12   or even, quoting undisclosed sources, to say that it is so; it

   13   is quite another thing for one in a position to know of it

   14   officially to say that it is so.'"

   15               That's what's going on here.         The reporters are doing

   16   their job, and they want to know.        They speculate that there's

   17   a charge, but if there was a charge in any particular case,

   18   there's either -- well, there's two -- as we wrote in the

   19   pleading, there are two possibilities.           One is that an

   20   individual has not been charged.        Second is that he has been

   21   charged.

   22               If he has been charged, under the rules, Rule

   23   6(e)(4), promulgated by the Supreme Court, the magistrate

   24   judge could have sealed that.       So either he was charged and it

   25   was put under seal by a magistrate pursuant to a rule




                                            Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-mc-00037-LMB-JFA Document 10 Filed 11/29/18 Page 6 of 18 PageID# 61

                                                                                          6

    1   implemented -- promulgated by the Supreme Court or he wasn't

    2   charged.

    3               Any discussion of why this was so or why it's a good

    4   idea or a bad idea for sealing cannot be done in a forum in

    5   public.    It would have to be done -- if it were so, it would

    6   have to be done on an ex parte basis because whatever reasons

    7   there are for keeping the case sealed, if such a case exists

    8   and it is sealed, that could only be explained ex parte.

    9               If this Court desires, we can provide something on an

   10   ex parte basis that explains whether there is a case or not,

   11   and if there is a case, why it's important that we take the

   12   position that we do, and if there's not a case, we'll say that

   13   it's important that we don't say there's not a case because

   14   that would mean in any case where there was, was a case, we

   15   couldn't say there was not a case, and that would be a signal

   16   there was a case.

   17               So we're in a position here, Judge, in a public forum

   18   to confirm or deny.      If we confirm, that puts us -- that would

   19   have us confirming facts that should only be done -- should

   20   only be confirmed on an ex parte basis, and that denying, it

   21   makes -- it puts the government in a worse position in every

   22   other case because it's a signal that if you don't deny, that

   23   means you're confirming.

   24               So that's the problem here, Judge.            If the Court

   25   needs more information, it's got to be done on an ex parte




                                            Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-mc-00037-LMB-JFA Document 10 Filed 11/29/18 Page 7 of 18 PageID# 62

                                                                                          7

    1   basis.    It cannot be done -- it should not be done in, in an

    2   open forum.

    3               THE COURT:    All right.

    4               MR. KROMBERG:    Thank you, Judge.

    5               MS. TOWNSEND:    Thank you, Your Honor.           I think I

    6   would start with your initial question in terms of the context

    7   of this particular disclosure that was made by the government,

    8   inadvertently or not, but in an official public filing.                   Not

    9   only did reporting after that disclosure confirm, in fact, from

   10   government sources that there is, in fact, a criminal

   11   prosecution pending against Mr. Assange, but that disclosure

   12   came in the context of a number of prior government statements

   13   indicating that both WikiLeaks and Mr. Assange at a minimum

   14   are -- were the subject of law enforcement investigations.

   15               In January of 2017, the Intelligence Committee

   16   released its official report on Russian election interference,

   17   which stated that WikiLeaks was used to release data obtained

   18   in cyber operations publicly and in exclusives to media

   19   outlets.    In April 13, then -- on April 13, 2017, then CIA

   20   Director Mike Pompeo in a speech at the Center for Strategic

   21   and International Studies called WikiLeaks a hostile

   22   intelligence service.      He noted, and I quote:          "We have to

   23   recognize that we can no longer allow Assange and his

   24   colleagues the latitude to use free speech values against us.

   25   To give them the space to crush us with misappropriated secrets




                                            Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-mc-00037-LMB-JFA Document 10 Filed 11/29/18 Page 8 of 18 PageID# 63

                                                                                           8

    1   is a perversion of what our great Constitution stands for.                    It

    2   ends now."

    3                The following month, on May 23, 2017, then FBI

    4   Director James Comey testified to Congress that WikiLeaks was

    5   a, quote, important focus of our attention.

    6                In June of 2018, Vice President Mike Pence told

    7   members of the media that he had constructive conversations

    8   about Mr. Assange with Ecuadoran President Lenín Moreno, and

    9   then the following month in July 2018, as we pointed out in our

   10   application, Special Counsel Robert Mueller's office indicted

   11   12 Russian military intelligence officers, charging them in

   12   connection with an alleged conspiracy to hack DNC computer

   13   systems, to release data related to -- during the 2018 U.S.

   14   Presidential Campaign.      WikiLeaks, which is referred to as

   15   Organization 1 in that indictment, is described as the conduit

   16   through which hacked communications were published.

   17                So I do think this disclosure comes in a broader

   18   context of a number of official statements by government

   19   officials and agencies, making it clear that at a minimum,

   20   WikiLeaks and Mr. Assange himself were under investigation.

   21   Really, the confirmation that we see through a public

   22   disclosure in -- on -- in an unrelated case, again, whether

   23   inadvertent or not, merely confirms, I think, what, what the

   24   public had already, I think, at that point were speculating,

   25   but I think this confirms speculation.




                                            Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-mc-00037-LMB-JFA Document 10 Filed 11/29/18 Page 9 of 18 PageID# 64

                                                                                          9

    1               And I would note, Your Honor, that the government did

    2   not really respond to your question as to what a compelling or

    3   countervailing interest it would offer to keep this entire case

    4   under seal.    So the fact of the prosecution, in addition to the

    5   court docket, in addition to the motion to seal itself, in

    6   addition to the charging document, which the public, as we

    7   argue in our application, I can address this more, has First

    8   Amendment and common law right of access to.

    9               THE COURT:    Well, there's no question the public has

   10   a right under normal circumstances to see charging documents,

   11   but as the government points out in their papers, that right

   12   does not actually fully accrue until the individual has been

   13   arrested or until the case has been publicly --

   14               MS. TOWNSEND:    I would -- if I may, Your Honor, I

   15   would state that the -- and I apologize we did not have an

   16   opportunity to submit a written response to the government's

   17   opposition that was submitted yesterday, but I would actually

   18   take issue with that characterization that's presented by the

   19   government.    I think the government is attempting to refrain

   20   the issue before the Court as whether or not the First

   21   Amendment requires the government to confirm or deny the

   22   existence of charges pre-arrest.

   23               This pre-arrest notion does not appear in any of the

   24   cases that are cited by the government.           In fact, the cases

   25   cited by the government for a proposition that the First




                                            Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-mc-00037-LMB-JFA Document 10 Filed 11/29/18 Page 10 of 18 PageID# 65

                                                                                         10

    1    Amendment and, I believe, the common law right of access do not

    2    comply here, are either entirely inapposite or they support the

    3    Reporters Committee's application.

    4                 So the government relies, for example, on the Third

    5    Circuit's decision in United States v. Smith for the

    6    proposition that a First Amendment right of access attaches to

    7    indictments after an arrest has been made and adversarial

    8    litigation has begun.     Smith held nothing of the sort, Your

    9    Honor.    The word "arrest" doesn't even appear in that decision.

   10    Smith stands for the proposition that a First Amendment right

   11    of access attaches to charging documents.

   12                 THE COURT:   But charging documents, the question is

   13    when.    The charging documents, after they have been executed,

   14    because the concern that the government legitimately has -- and

   15    again, these cases always involve a balancing of government

   16    legitimate interests versus the rights of the public and the

   17    press to have access.     That always happens.          It's a balancing

   18    situation.

   19                 And in the area of criminal justice, where one of the

   20    main concerns is if a person has been charged, making sure that

   21    person is brought to justice, which means among other things

   22    ensuring that they are arrested, minimizing risks to those who

   23    have to make the arrest, making sure that evidence is not

   24    tampered or destroyed, making sure that witnesses are not

   25    intimidated.    Obviously, those are legitimate concerns which,




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-mc-00037-LMB-JFA Document 10 Filed 11/29/18 Page 11 of 18 PageID# 66

                                                                                         11

    1    which push in the direction of allowing the government to

    2    request sealing of charging documents until they've been

    3    executed.

    4                Once a person has been publicly charged and is now in

    5    the control of the government, that is, the arrest has been

    6    made, that reduces the risk to the people who have to make the

    7    arrest, it reduces the risk of flight, and it often will reduce

    8    the risk of evidence being tampered with, but that's why the

    9    timing is, as the government points out in their papers,

   10    extremely important.

   11                MS. TOWNSEND:    If I may, Your Honor, I think the

   12    timing may be relevant to whether or not there's a compelling

   13    government interest here that overcomes the First Amendment

   14    right of access.     I don't think the pre-arrest timing -- and

   15    again, there's no support for this in the case law -- would

   16    suggest that the First Amendment right of access does not apply

   17    at all and, in fact, that there's no -- that indeed the

   18    government doesn't bear the burden of demonstrating a

   19    compelling, a compelling interest to overcome that right of

   20    access.

   21                THE COURT:   Why is it not sufficiently compelling to

   22    simply say we haven't arrested the person yet?              Why would that

   23    not in and of itself take care of the problem?              Because it's

   24    correct, they haven't got the person arrested, and most people,

   25    not all, but many people, if they thought they were under




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-mc-00037-LMB-JFA Document 10 Filed 11/29/18 Page 12 of 18 PageID# 67

                                                                                         12

    1    charges, might try to abscond, might try to hide evidence.

    2                Do you have any case law that indicates that the

    3    First Amendment requires that the government provide public

    4    access to charging documents before the person has been

    5    arrested, before they've been arrested?

    6                MS. TOWNSEND:    I would, I would actually point Your

    7    Honor to the Third Circuit's statement in Smith, which

    8    acknowledges -- actually, I think this is what you were getting

    9    at -- while it finds that there's a First Amendment and common

   10    law right of access to indictments, it states and acknowledges

   11    that sometimes temporarily -- indictments are sometimes

   12    temporarily sealed by the court.        This is an exception rather

   13    than the rule and occurs only where there is an overriding

   14    concern such as a well-grounded fear of flight by the accused

   15    to avoid apprehension, in other words, when the government

   16    meets its burden to demonstrate compelling interest that

   17    overcomes the First Amendment right of access.

   18                And I think in this case in particular, it may very

   19    well have been that prior to public disclosure of the pending

   20    criminal case against Mr. Assange, the government may have been

   21    able to meet that burden.      We don't have access to the motion

   22    to seal.

   23                We do have access to portions of the motion to seal,

   24    which was what was inadvertently filed.           That indicates that

   25    the government's justification in paragraph 5 of that motion to




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-mc-00037-LMB-JFA Document 10 Filed 11/29/18 Page 13 of 18 PageID# 68

                                                                                         13

    1    seal, the government's justification for seeking wholesale

    2    sealing of the Assange prosecution was concern about

    3    Mr. Assange, if he learned that he had been charged, would seek

    4    to evade custody, would seek to evade capture.

    5                 That justification simply cannot exist anymore.                 At a

    6    minimum, Mr. Assange knows that he's been criminally charged,

    7    and so I think at this point, at this stage, certainly the

    8    government's position that it cannot acknowledge or that

    9    there's a compelling interest precluding it from acknowledging

   10    the existence of this criminal case, I think, has evaporated to

   11    the extent that it existed before.

   12                 THE COURT:   All right.    Mr. Kromberg, do you want to

   13    respond to that?

   14                 MR. KROMBERG:   I would note that in the, the Second

   15    Circuit case called Southland, which is quoted in our brief, in

   16    that case, the Second Circuit said even though the defendant

   17    likely has a -- obviously, the defendant knows he's under

   18    investigation, that was the quote, obviously, he knows he's

   19    under investigation, but that sealing was still appropriate in

   20    that case.

   21                 If there was sealing in this case -- if there was a

   22    case and there was sealing, then that showing was made to the

   23    magistrate judge, and this Court at this point in this setting

   24    doesn't know what, if anything, was said to the magistrate

   25    judge and doesn't know what, if anything, was -- needs to be




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-mc-00037-LMB-JFA Document 10 Filed 11/29/18 Page 14 of 18 PageID# 69

                                                                                         14

    1    said in response to any change in circumstances, if

    2    circumstances have changed.

    3                One thing I would point out is that when the

    4    Reporters Committee says that we inadvertently filed something,

    5    that's true, we inadvertently filed something, but we

    6    inadvertently filed something on the Kokayi case.                To assume

    7    that that was a filing for a different case is a leap.                  It's

    8    speculation.

    9                We said we made a mistake.        We made a mistake.           I

   10    make lots of them, and we made a mistake, but you should not be

   11    able to conclude from that mistake, oh, this was something that

   12    was filed in some other case.       The only thing you can conclude

   13    from our mistake is that we made a mistake, and anything else

   14    is speculation.

   15                One more moment, Judge.      I think Your Honor hit the

   16    nail on the head when you said are there any cases that allowed

   17    or authorized the disclosure of -- or the disclosure of whether

   18    someone had been charged or not pre-arrest?             We're not aware of

   19    any, and we searched, and I don't think the Reporters were able

   20    to find any, either.

   21                So if -- I think the first -- the court that orders

   22    the government to disclose whether somebody has been charged or

   23    not will be the first to do so, pre-arrest.

   24                THE COURT:   Pre-arrest.

   25                MR. KROMBERG:    Thank you, Your Honor.




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-mc-00037-LMB-JFA Document 10 Filed 11/29/18 Page 15 of 18 PageID# 70

                                                                                         15

    1                THE COURT:   Yeah, all right.        Well, it's obviously a

    2    very interesting issue.      We're going to take it under

    3    advisement.    I will indicate, however, that I think that the,

    4    that the issue is one where there is no direct authority

    5    because I think the government is correct -- and I'll give you

    6    one last chance if you know of any case where the court found

    7    that the government has an affirmative obligation to admit that

    8    somebody has been formally charged before that person is

    9    arrested and that somehow the First Amendment compels that kind

   10    of openness from the government.        I'm not aware of any cases

   11    that say that.

   12                MS. TOWNSEND:    I'm not aware of -- certainly, Your

   13    Honor, we will, we will look, and I request that if we have the

   14    opportunity to submit that --

   15                THE COURT:   You'd like some time for supplemental

   16    briefing?

   17                MS. TOWNSEND:    I would appreciate that, Your Honor.

   18                THE COURT:   All right.

   19                MS. TOWNSEND:    I think certainly the cases that have

   20    been cited by the government, many of the cases relied upon by

   21    the government relate to, for example, section 2703(d),

   22    applications in order for search warrants, things that happen

   23    not merely before a filing of a charging document, which is

   24    what we have in this case -- or happened before filing of a

   25    charging document, which is what we have in this case, not just




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-mc-00037-LMB-JFA Document 10 Filed 11/29/18 Page 16 of 18 PageID# 71

                                                                                         16

    1    pre-arrest, and even then, Fourth Circuit case law is quite

    2    clear, Baltimore Sun v. Goetz, that there is a common law, at a

    3    minimum a common law right of access to this material.

    4                And I would just point with respect to the issue of

    5    grand jury indictments, that Federal Rule of Criminal Procedure

    6    6, which governs grand jury procedure generally --

    7                THE COURT:   Can you be at the lectern?             We should

    8    have you right by the mic.

    9                MS. TOWNSEND:    I apologize, Your Honor.            Federal Rule

   10    of Criminal Procedure 6, which governs grand jury secrecy, in

   11    fact, contemplates that indictments shall be returned in open

   12    court.   We've cited, granted, an old case from the Fourth

   13    Circuit, a 1909 case, in our papers that indicates that

   14    although there's been a long history of grand jury indictments

   15    being returned, quote, publicly in open court --

   16                THE COURT:   But, you know, the reality of it is that

   17    most grand jury indictments are not what we call grand jury

   18    originals, all right?     So that actually there's been process

   19    before the indictment.      There was an arrest warrant obtained on

   20    the basis of a complaint for which a magistrate judge usually,

   21    at least in this court, has found probable cause, so there's

   22    probable cause to believe someone has committed a federal crime

   23    and they're arrested, all right?        And then an indictment is

   24    supposed to follow relatively shortly thereafter.

   25                At that point, it's already public knowledge that the




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-mc-00037-LMB-JFA Document 10 Filed 11/29/18 Page 17 of 18 PageID# 72

                                                                                          17

    1    person has been charged, they've usually been before the court,

    2    they may be on bond at this point.         So the reality of it is

    3    that I would suspect that the majority of the indictments that

    4    are handed down in this court are handed down in open court

    5    because the person has already been previously charged.

    6                But with grand jury originals, I would also suspect

    7    that other than perhaps for white collar cases, the majority of

    8    them are filed under seal because the person has not yet been

    9    arrested, and until the person is arrested, the government, in

   10    my view, does have a compelling interest in keeping the matter

   11    of the actual fact of being charged under seal to ensure, as I

   12    said earlier, that the person is, in fact, arrested and

   13    minimizes the genuine safety concerns that the arresting

   14    officers face.    If somebody knows, you know, officers are

   15    coming for them, there's an increased chance that there may be

   16    a problem in making the arrest.       So there are sound reasons why

   17    many indictments are not returned in open court and that are

   18    kept under seal until the arrest is made.

   19                There's also plenty of cases where an indictment may

   20    charge several people, and the first two or three that are

   21    arrested, the indictment is only unsealed as to that attorney

   22    and that defendant, but the indictment remains under seal

   23    because there are still others who have to be arrested.                   That

   24    is a well-recognized and legitimate basis for the government

   25    keeping indictments under seal until the arrests have been




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-mc-00037-LMB-JFA Document 10 Filed 11/29/18 Page 18 of 18 PageID# 73

                                                                                          18

    1    achieved.

    2                And there are even some cases where all the

    3    defendants have been arrested and even adjudicated but the

    4    indictment is still under seal because there's a second round

    5    that's going to be coming.      Those are all legitimate government

    6    reasons for keeping indictments and other court documents under

    7    seal, and so that has to be taken into consideration.

    8                So in any case, I will -- do you think a week is

    9    enough time for any supplemental briefing on this issue?

   10                MS. TOWNSEND:    I think less than a week, Your Honor.

   11                THE COURT:   All right.     And then I'll give the

   12    government a week to respond to that.

   13                MR. KROMBERG:    Thank you, Your Honor.

   14                MS. TOWNSEND:    Thank you, Your Honor.

   15                THE COURT:   All right.     Thank you very much.             We'll

   16    recess court for the day.

   17                                 (Which were all the proceedings

   18                                  had at this time.)

   19

   20                         CERTIFICATE OF THE REPORTER

   21          I certify that the foregoing is a correct transcript of

   22    the record of proceedings in the above-entitled matter.

   23

   24

   25                                                    /s/
                                                  Anneliese J. Thomson



                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
